Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 7, 10 – 14 and 29 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 102740379) in view of Lee et al. (WO 2017/073900 A1).
Regarding claim 1, Han teaches a radio resource configuration method applied for a base station (Fig. 4: eNB), comprising: acquiring an arrival time of each data packet, the arrival time comprising a time when the data packet arrives at a Packet Data Convergence Protocol (PDCP) layer (page 7: end of full paragraph 7: (i.e., delay time = the eNB PDCP packet to return the packet ACK time-terminal PDCP packet arrival time) PDCP packet, wherein the terminal PDCP packet arrival time refers to the application layer of the data packet reaches the terminal PDCP layer of time); acquiring a delivery time of each data packet, the delivery time being a time when the data packet is transmitted from the PDCP layer to a high-layer protocol entity (page 7, end of paragraph 7: wherein the terminal PDCP packet arrival time refers to the application layer of the data packet reaches the terminal PDCP layer of time); calculating an average delay of downlink data packets within a certain time period (page 7, paragraph 8: Preferably, the terminal may record each PDCP packet measuring result, also can be in a measurement period as the arithmetic mean, i.e. calculating… average delay time), and performing radio resource configuration based on the calculated average delay (page 7, paragraph 8: Preferably, the terminal may record each PDCP packet measuring result, also can be in a measurement period as the arithmetic mean, i.e. calculating the average throughput of all PDCP packets in one measuring period, average packet loss rate, average delay time. measuring period can be included in the measurement control information. Also described on page 6, paragraph 6: Preferably, in step S104, the network side network element to optimize the QoS of the network according to the measuring result of the PDCP may comprise: the network side network element is optimized according to the measuring result of the PDCP configuration parameter to the network and/or radio resource management algorithm. Note: the average delay time is represented by the measurement).
Han fails to explicitly disclose the average delay of the downlink data packets comprising one or more of the average delay of the downlink data packets within a certain time period by a same User Equipment (UE), of a same bearer type, in a same transmission path, on a same Radio Bearer (RB), and in a same Quality of Service (QoS) flow.
However, Lee teaches the average delay of the downlink data packets comprising one or more of the average delay of the downlink data packets within a certain time period in a same Quality of Service (QoS) flow (page 14, paragraph 92: In addition, the UE may obtain an average PDCP queuing delay per QCI. The average PDCP queuing delay can be obtained by summing up the PDCP queuing delay of PDCP SDUs of radio bearers with same QCI).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Han’s system by incorporating the teachings of Lee, for the purpose of obtaining delay information according to a specified parameter or metric.
Regarding claims 2, 7, 33 and 34, Han teaches the radio resource configuration method according to claim 1, wherein the downlink data packet comprises one or more of an RLC SDU (page 1, paragraph 4: RLC service data unit (abbreviated as SDU Service Data Unit)), an RLC PDU (page 1, paragraph 4: RLC protocol data unit (DataUnit Protocol (referred to as PDU)).
Regarding claim 3, Han teaches the radio resource configuration method according to claim 1, wherein the time when the data packet has been received successfully comprises a time when a PDCP feedback of the data packet has been received successfully (page 7, paragraph 7: the opposite network side network element (e.g., eNB) receives the PDCP packet and returns acknowledgement ACK time. Also described on page 8, paragraph 7).
Regarding claim 4, Han teaches the radio resource configuration method according to claim 1, wherein the uplink data packets for the calculation of the proportion comprises all uplink data packets received within the time period (page 7, paragraph 8: Preferably, the terminal may record each PDCP packet measuring result, also can be in a measurement period as the arithmetic mean, i.e. calculating the average throughput of all PDCP packets in one measuring period).
Regarding claim 6, Han teaches a radio resource configuration method applied for a UE (Fig. 4: terminal), comprising: acquiring an arrival time of each data packet, the arrival time comprising a time when the data packet arrives at a PDCP layer (page 7: end of full paragraph 7: (i.e., delay time = the eNB PDCP packet to return the packet ACK time-terminal PDCP packet arrival time) PDCP packet, wherein the terminal PDCP packet arrival time refers to the application layer of the data packet reaches the terminal PDCP layer of time); acquiring a delivery time of each data packet, the delivery time being a time when the data packet is transmitted from the PDCP layer to a high-layer protocol entity (page 7, end of paragraph 7: wherein the terminal PDCP packet arrival time refers to the application layer of the data packet reaches the terminal PDCP layer of time); calculating a proportion of data packets whose delay is greater than or smaller than a predetermined delay threshold within a certain time period based on the arrival time and the delivery time (page 8, full paragraphs 5 - 7: the delay is greater than a certain threshold (e.g., a threshold of 5ms). Also described on page 9, paragraph 2), the delay of the data packets comprising a delivery delay of uplink data packets (page 8, paragraph 7: step S504, the terminal according to the received measurement control information immediately measure the PDCP layer of the data packet. wherein said measuring way of packet delay is that the terminal recording the uplink PDCP packet arrival time), and transmitting the calculated proportion to a base station, so that the base station performs the radio resource configuration based on the proportion (page 9, paragraph 3: step S508, if it satisfies the condition of reporting the measurement result, the terminal transmits the measurement report to the network side).
Han fails to explicitly disclose the proportion comprising one or more of a proportion in data packets for the UE, a proportion in data packets on a same RB, a proportion in data packets in a same QoS flow, a proportion in data packets received on a same split bearer and through a same path, a proportion in data packets received on a same duplicate bearer and through a same path, a proportion in data packets in a same cell group, and a proportion in data packets of a same bearer type.
However, Lee teaches the proportion comprising one or more of a proportion in data packets in a same QoS flow (page 14, paragraph 92: In addition, the UE may obtain an average PDCP queuing delay per QCI. The average PDCP queuing delay can be obtained by summing up the PDCP queuing delay of PDCP SDUs of radio bearers with same QCI).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Han’s system by incorporating the teachings of Lee, for the purpose of obtaining delay information according to a specified parameter or metric.
Regarding claim 10, Han teaches the radio resource configuration method according to claim 6, wherein prior to acquiring the arrival time of the data packet, the radio resource configuration method further comprises receiving configuration information for calculating the delay of each data packet from the base station, wherein the configuration information comprises one or more of a report trigger configuration (pages 4-5; last paragraph For example, the terminal measuring the PDCP layer mechanism can be periodically reports measurement result, reporting the measuring result event mode, event-triggered measurement and event-triggered reporting measurement result. Also described on page 8, end of paragraph 5, and page 10; paragraph 2).
Regarding claim 11, the limitation is rejected based upon claim 10's exclusion of this limitation through use of the “or” statement.
Regarding claim 12, Han teaches the radio resource configuration method according to claim 10, wherein the report trigger configuration comprises one or more of a predetermined delay threshold, a predetermined proportion threshold, a predetermined reporting condition, and a period of a periodical reporting operation (page 4, last paragraph: Preferably, before the step S104, the terminal can be the measurement control information according to the PDCP layer determines the measurement mechanism, wherein the measuring mechanism comprises one of: periodically reporting measurement result information, an event trigger for reporting measurement result information, terminal PDCP layer measurement and for reporting measurement result information are event trigger of terminal according to the determined measurement mechanism to measure the data of the PDCP layer, and to report the measurement result information. For example, the terminal measuring the PDCP layer mechanism can be periodically reports measurement result, reporting the measuring result event mode, event-triggered measurement and event-triggered reporting measurement result and so on. Also described on page 8, paragraph 5).
Regarding claim 13, Han teaches the radio resource configuration method according to claim 10, wherein the transmitting the calculated proportion to the base station comprises transmitting the calculated proportion to the base station when the report trigger condition has been met based on the configuration information (page 4, last paragraph: Preferably, before the step S104, the terminal can be the measurement control information according to the PDCP layer determines the measurement mechanism, wherein the measuring mechanism comprises one of: periodically reporting measurement result information, an event trigger for reporting measurement result information, terminal PDCP layer measurement and for reporting measurement result information are event trigger of terminal according to the determined measurement mechanism to measure the data of the PDCP layer, and to report the measurement result information. For example, the terminal measuring the PDCP layer mechanism can be periodically reports measurement result, reporting the measuring result event mode, event-triggered measurement and event-triggered reporting measurement result and so on. Also described on page 8, paragraph 5).
Regarding claim 14, Han teaches the radio resource configuration method according to claim 13, wherein the transmitting the calculated proportion to the base station comprises transmitting the calculated proportion and the corresponding to-be-measured object identifier to the base station (page 7, paragraph 5: step S402, based on the optimized QoS or other requirements, network element 1 sends the PDCP layer measurement control information to the terminal. wherein, the measuring control information may include target measurement a measured amount of the target process of measurement, one or more reporting information. During the implementation process, target measuring may include measuring the amount of PDCP protocol layer-specific (for example, index such as throughput, packet loss, packet delay of the PDCP packet to one or more), may also include service mark to be measured. the identifier can be EPS bearer or RB id id or QCI).
Regarding claim 29, Han teaches a base station (eNB), comprising a memory (inherent in eNBs), a processor (inherent in eNBs), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the radio resource configuration method according to claim 1 (page 11, paragraph 6: using general purpose calculating device, which can be integrated in one calculating device or distributed on a network which consists of a plurality of computing device is, optionally, they may be using computing device executable program code to realize, thus they can be stored in a storage device to execute by a computing device, or they are made into various integrated circuit modules).
Regarding claim 30, Han teaches a UE (terminal), comprising a memory (inherent in terminals), a processor (inherent in terminals), and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the radio resource configuration method according to claim 6 (page 11, paragraph 6: using general purpose calculating device, which can be integrated in one calculating device or distributed on a network which consists of a plurality of computing device is, optionally, they may be using computing device executable program code to realize, thus they can be stored in a storage device to execute by a computing device, or they are made into various integrated circuit modules).
Regarding claim 31, Han teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the radio resource configuration method according to claim 1 (page 11, paragraph 6: using general purpose calculating device, which can be integrated in one calculating device or distributed on a network which consists of a plurality of computing device is, optionally, they may be using computing device executable program code to realize, thus they can be stored in a storage device to execute by a computing device, or they are made into various integrated circuit modules).
Regarding claim 32, Han teaches a non-transitory computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the radio resource configuration method according to claim 6 (page 11, paragraph 6: using general purpose calculating device, which can be integrated in one calculating device or distributed on a network which consists of a plurality of computing device is, optionally, they may be using computing device executable program code to realize, thus they can be stored in a storage device to execute by a computing device, or they are made into various integrated circuit modules).

Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Lee as applied to claim 6 above, and further in view of Li et al. (US 2017/0079059 A1).
Regarding claim 5, Han teaches the radio resource configuration method according to claim 1, but fails to explicitly disclose wherein the uplink data packets for the calculation of the proportion comprise: one uplink data packet among the uplink data packets which have been received repeatedly within the time period; or the uplink data packets received within the time period and located in the reordering window, and the uplink data packets located within the reordering window but ignored due to the expiration of the reordering timer at the PDCP layer, wherein a reordering delay of the ignored uplink data packet is a time value of the reordering timer, and the reordering window is a data packet sequence window.
	However, Li teaches one uplink data packet among the uplink data packets which have been received repeatedly within the time period (paragraph 291: On the other hand, mission critical Internet of Things (IoT) applications may benefit from extremely low delay, which may be provided by a low latency frame structure. An example of a low latency frame structure is a self-contained subframe structure, which may enable near immediate acknowledgement/negative acknowledgement (ACK/NACK) feedback, fast hybrid automatic repeat request (HARQ) retransmission)
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Han and Lee’s system by incorporating the teachings of Li, for the purpose of obtaining information of repeated packets according to a specified technique.
Regarding claim 8, Han teaches the radio resource configuration method according to claim 6, but fails to explicitly disclose wherein the downlink data packets for the calculation of the proportion comprise: one downlink data packet among the downlink data packets which have been received repeatedly within the time period; or the downlink data packets received within the time period and located in the reordering window, and the uplink data packets located within the reordering window but ignored due to the expiration of the reordering timer at the PDCP layer, wherein a reordering delay of the ignored uplink data packet is a time value of the reordering timer, and the reordering window is a data packet sequence window.
	However, Li teaches one downlink data packet among the downlink data packets which have been received repeatedly within the time period (paragraph 291: On the other hand, mission critical Internet of Things (IoT) applications may benefit from extremely low delay, which may be provided by a low latency frame structure. An example of a low latency frame structure is a self-contained subframe structure, which may enable near immediate acknowledgement/negative acknowledgement (ACK/NACK) feedback, fast hybrid automatic repeat request (HARQ) retransmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Han and Lee’s system by incorporating the teachings of Li, for the purpose of obtaining information of repeated packets according to a specified technique.
Regarding claim 9, Han teaches the radio resource configuration method according to claim 6, but fails to explicitly disclose wherein the uplink data packets for the calculation of the proportion comprise an uplink data packet with a shortest delivery delay among the uplink data packets which have been received repeatedly within the time period.
	However, Li teaches wherein the uplink data packets for the calculation of the proportion comprise an uplink data packet with a shortest delivery delay among the uplink data packets which have been received repeatedly within the time period (paragraph 291: On the other hand, mission critical Internet of Things (IoT) applications may benefit from extremely low delay, which may be provided by a low latency frame structure. An example of a low latency frame structure is a self-contained subframe structure, which may enable near immediate acknowledgement/negative acknowledgement (ACK/NACK) feedback, fast hybrid automatic repeat request (HARQ) retransmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Han and Lee’s system by incorporating the teachings of Li, for the purpose of obtaining information of repeated packets according to a specified technique.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462